Citation Nr: 1409940	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-47 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles.

2.  Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles.

3.  Entitlement to an evaluation in excess of 40 percent for the service-connected fibromyositis of the lumbar paravertebral muscles.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested a hearing before the RO.  The matter was scheduled for March 2010.  The Veteran withdrew his request in February 2010.  As such, there are no outstanding hearing requests of record.

The claims were previously before the Board in June 2013 when they were remanded for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral radiculopathy of the lower extremities related to service or caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran has bilateral neuropathy of the lower extremities related to service or caused or aggravated by a service-connected disability.

3.  At no point during the period on appeal did the Veteran's condition manifest unfavorable ankylosis of the entire thoracolumbar, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during 12 months.  

4.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for bilateral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for an evaluation in excess of 40 percent disabling for fibromyositis of the lumbar paravertebral muscles has not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5237, 5243 (2013).

4.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Appropriate notice was provided in September 2008.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran has submitted private treatment records.  The appellant was afforded VA medical examinations in conjunction with his current claims in September 2008, March 2010, July 2013, and August 2013.  

The claims file reveals an indication that the Veteran has received private treatment for his back disability.  The Veteran has been asked to identify and provide or authorize VA to obtain private treatment records.  See, e.g. Letter Dated September 2008 and June 2013.  The Veteran has not responded to provide authorization for VA to obtain records.  As such, the Board finds it appropriate to proceed with adjudication.

All relevant, adequately identified treatment records for which adequate authorization has been provided have been obtained and associated with the claims file.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77  . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for bilateral lower extremity radiculopathy and bilateral lower extremity neuropathy, both to include as secondary to his fibromyositis of the lumbar paravertebral muscles.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder.

Examination in September 1966 revealed that the Veteran's neurological system was normal.  The examiner noted that the Veteran had a backache, probably due to discogenic disease.

Examination in October 1967 revealed that the straight leg raise test elicited pain at 60 degrees bilaterally.  There was no neurological deficit.

In July 1968, the Veteran underwent neurological examination in conjunction with an examination for a  higher evaluation for his lumbar spine disability.  The neurological examination revealed negative straight leg raise, reflexes within normal limits, normal muscle power, and extremities within normal limits.  Measurements revealed a slight degree of atrophy in the left lower extremity from the groin to the ankle.  Sensory examination revealed an "alleged reduction of sensory acuity in the entire left lower extremity without specific patterns."  A neurological examination was recommended.

Upon neurological examination in August 1968 the Veteran was noted to have active and passive motion, no paresis, and no paralysis.  There was a very mild degree of atrophy in the left lower extremity.  Gait and station were normal.  There was some limitation of motion of the trunk-forward and backward movement.  Deep tendon reflexes were present bilaterally and sensation was normal.  

A June 1980 VA examination did not reveal any neurological disabilities.

A January 2001 VA treatment note indicated chronic low back pain without evidence of neurological deficit.

An April 2001 VA treatment note indicated no gross motor or sensory deficit.

Upon examination in July 2005 the Veteran was noted to have no weakness of the legs with a muscle strength of 5 of 5.  Neurological examination revealed that the Veteran had diminished pinprick and smooth sensation in the legs not following any specific dermatomal pattern (nonradicular).  There was no muscle atrophy of the lower extremities and there was normal muscle tone and strength in the lower extremities.  Patellar and Achilles reflexes were 2+ bilateral and symmetric.  Lasegue's sign and straight leg raising were positive bilaterally.  Electromyography (EMG) was reported to have been completed in August 2005.  The test showed no evidence of lumbar radiculopathy.  The examiner rendered the opinion that the claimed lower extremity condition (radiculopathy of the legs) is less likely than not related to service-connected fibromyositis, lumbar paravertebral muscles.  The examiner noted that if the magnetic resonance imaging (MRI) scan was positive for discogenic disease with a herniated disc, his claimed lower extremities condition is more likely than not etiologically related to his herniated disc and less likely than not etiologically related to service connected fibromyositis, lumbar paravertebral muscles.  

An MRI dated in July 2005 indicated that there was mild spondylosis, Schmorl nodes, and there was no evidence of a herniated or bulging disk.

EMG dated in August 2005 revealed a normal study with no evidence of radiculopathy nor neuropathy in the lower extremities.

In May 2007, September 2007, and December 2007 the Veteran was noted to have no gross motor and sensory deficit.

In a treatment note dated in August 2008 it was reported that the Veteran's bilateral feet pain, numbness and paresthesias was mostly related to diabetic neuropathy.

The Veteran underwent a VA medical examination in September 2008.  Neurological examination revealed decreased pinprick in the lower extremities without dematomes that were specific.  Motor examination was 5 of 5 with no atrophy.  Reflexes were =2 and symmetric in the lower extremities.  Lasegue's sign was negative.  Relevantly, the Veteran was diagnosed with peripheral neuropathy.  The examiner noted that the condition is not related to any neurological injuries.  It is a condition affecting the muscles and not the nerves for which a radiculopathy (actually not present) or a neuropathy are not related in terms of etiology or pathophysiology.

The Veteran underwent a nerve conduction study in February 2010.  The interpretation was mild/early peripheral neuropathy, normal needle EMG, and S1 radiculopathy.

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported a history of numbness and paresthesias.  There was radiation of pain into both lower extremities.  Motor examination revealed normal hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Sensory examination revealed normal vibration, pain, light touch, and position sensation.  Reflex examination revealed normal knee jerk, ankle jerk, and plantar reflexes.  Lasegue's sign was negative.  The Veteran was relevantly diagnosed with S1 radiculopathy.

The examiner rendered the opinion that the Veteran's S1 radiculopathy is less likely as not related to direct result of service connected back condition, lumbar fibromyositis.  The Veteran was diagnosed with fibromyositis lumbar paravertebral muscles, at that time x-rays of the spine were performed with negative results.  The examiner noted that the Veteran had an EMG in February 2010 with evidence of bilateral radiculopathy.  A new EMG in March 2010 revealed left S1 radiculopathy.  The examiner reported that medical evidence does not support the fact that lumbar fibromyositis is part of the etiology for the development of lumbosacral radiculopathy.  The examiner explained that lumbosacral radiculopathy and lumbar fibromyositis are two different disease entities with different pathology process.

In a statement dated in August 2010, Dr. N.A.O. the Veteran was noted to have numbness and pinprick sensation at lower extremities.  The provider noted that the Veteran injured his back in service through continuous heavy lifting.  It was reported that this can put a lot of strain at the back area causing continuous spasm and inflammatory changes which in the long term can cause degenerative changes at the column area.  The provider explained that these problems cause at the same time bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one side of the vertebras than the other and by consequence the patient could present disc bulging and herniation, also radiculopathy and neuropathy.  The provider reported that it is more probable than not that the Veteran's back problem has aggravated and added neck problem, neuropathy, radiculopathy and nervous conditions that are more probable than not service-connected secondary to his already connected back problem.

In a statement dated in March 2013, Dr. H.A.S.R. reported that the Veteran has been diagnosed with discognica, L-S, L2, L3, L4-Lu, Lu14, L5, and S1, and neuropathy associated with S1 radiculopathy.  The provider further noted that the Veteran suffered from erectile dysfunction from this disability.

In VA treatment records, including September 2011, December 2011, February 2012, and April 2013, the Veteran was noted to have no gross motor and sensory deficit.

In July 2013 the Veteran was afforded a VA peripheral nerves examination.  The Veteran was noted to be diagnosed with bilateral lower extremity peripheral neuropathy/bilateral S1 radiculopathy.  The Veteran reported that he has constant bilateral lower extremity numbness and tingling sensation which started on his feet and radiates up his legs towards his hips.  He also complained of cramping of his feet muscles and at times he had burning pain in his plantar feet since approximately five to seven years prior.  He was asked about any history of diabetes to which he replied he is a type II diabetic and was diagnosed since approximately four to five years prior.  He stated that the complains of tingling and numbness cause him to move involuntarily at his lower back.  At times he has pain that radiates down from his back into both legs.  

The Veteran had symptoms associated with peripheral neuropathy.  He had bilateral moderate constant pain, severe intermittent pain, severe paresthesias and/or dysethesias, and severe numbness.  Muscle strength as 4 of 5 for bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion.  The Veteran did not have muscle atrophy.  Reflexes were normal at the knees bilaterally and hypoactive (+1) at the ankles bilaterally.  Sensory examination revealed decreased sensation upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  Vibration at distal lower extremities (first MTP joints) extinguished in three to five seconds bilaterally.  There were no trophic changes.  The Veteran used a one point cane.  The Veteran was found to have mild incomplete paralysis of the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, internal saphenous nerve, and external cutaneous nerve of the thigh, bilaterally.  The anterior crural nerve, obturator nerve, and ilio-inguinal nerve were normal bilaterally.  The Veteran used a brace and cane constantly.  

The examiner rendered the opinion that the Veteran's bilateral lower extremity neuropathy and S1 radiculopathy were not at least as likely as not diagnosed during the military service, nor were suspected clinically as corroborated upon service medical record review.  The bilateral lower extremity neuropathy diagnosed by nerve conduction study in February 2010 and bilateral S1 also diagnosed by nerve conduction study in February 2010 is less likely than not due to his service connected fibromyositis of the lumbar paravertebral muscles.  The service medical record did not document any neurological deficits in the lower extremities such as clinical findings of lower extremity paresthesia, tingling, numbness, characteristic lancinating pain down from the lower back past knees into the lower extremities or physical examination findings of decreased lower extremity myotome strength, decreased dermatome sensation, decreased deep tendon reflexes, positive straight leg test.  During the interview the Veteran stated that these types of symptoms did not appear until five to seven years prior to the examination.  Examinations of the back and lower extremities done in October 1967 and August 1970 showed no neurological deficits.  The Veteran's primary care physician note of January 2001 documented complaints of low back pain but also documented no neurological deficits.  He had normal x-rays of the lumbar spine in October 1967, July 1968, and August 1970.  He did not show degenerative joint disease of the lumbar spine until 2001 when he was 57 which points to lumbar degenerative joint disease being at least as likely as not due to his natural process of aging.  The pain, numbness, paresthesias radiating into his lower extremities are at least as likely as not a product of his non-service connected diabetes mellitus and lumbar spine degenerative changes with foraminal narrowing.  

The examiner opined that it is less likely than not that the currently diagnosed bilateral neuropathy or radiculopathy has been aggravated by his service-connected fibromyositis.  The examiner noted that diagnosed mellitus is a metabolic condition which causes glycosylation of protein; therefore neural tissue can be more prone to pathologies such as peripheral neuropathy or radiculopathy, focal nerve entrapments.  The Veteran's diabetes mellitus is the at least as likely not the cause of his peripheral neuropathy and radiculopathy, fibromyositis is less likely than not to produce radiculopathy or neuropathy since it does not affect metabolically or cause pressure on nerve roots.

In August 2013 the Veteran was afforded a spine examination.  The Veteran was noted to be diagnosed with fibromyositis paravertebral muscles, mild lumbar spine degenerative disc disease, and left S1 radiculopathy by EDX.  Tests were carried out that are relevant to the Veteran's claims for neurological disabilities.

Muscle strengths were 4 of 5 bilaterally for hip flexion, knee extension, ankle plantar flexion, and great toe extension.  There was no muscle atrophy.  Reflexes were normal bilaterally in the knees and 1+ bilaterally in the ankles.  Sensory examination revealed normal sensation in the upper anterior thigh and thigh/knee bilaterally.  However, there was decreased sensation in the lower leg/ankle and foot/toes bilaterally.  Straight leg raising test was negative bilaterally.  The Veteran had signs and symptoms of radiculopathy.  He had constant moderate pain bilaterally and moderate numbness bilaterally.  The right side was noted to not be affected by radiculopathy and the left sided was noted to have moderate radiculopathy.  There were no other neurological abnormalities related to the thoracolumbar spine.

The Board finds that entitlement to service connection for bilateral radiculopathy of the lower extremities and bilateral neuropathy of the lower extremities, both to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles, is not warranted.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any neurological disorder.  Post service treatment records reveal complaints of reduction of sensory acuity in the lower extremities beginning in July 1968; however, there is no diagnosis of a neurological disorder until September 2008 when the Veteran was diagnosed with peripheral neuropathy.  The examiner in September 2008 indicated that the Veteran did not have radiculopathy.  EMG in February 2010 revealed a diagnosis of mild/early peripheral neuropathy and S1 radiculopathy.  As such, the Board acknowledges that the Veteran has been diagnosed with peripheral neuropathy and S1 radiculopathy; however, these diagnoses postdate service by many years.  

After examination in July 2005, the Veteran's claimed lower extremity condition was reported to be less likely than not related to service-connected fibromyositis, lumbar paravertebral muscles, and to be more likely related to the Veteran's herniated disc condition.  In August 2008 it was noted that the Veteran's bilateral feet pain, numbness and paresthesias was mostly related to diabetic neuropathy.  After examination in September 2008, the Veteran's conditions were noted to not be related to any neurological injuries.  After examination in March 2010 the examiner rendered the opinion that the Veteran's S1 radiculopathy is less likely as not related to direct result of service connected back condition.  The examiner reasoned that medical evidence does not support the fact that lumbar fibromyositis is part of the etiology for the development of lumbosacral radiculopathy.  The examiner indicated that the disabilities were distinct.

After examination of the peripheral nerves in July 2013 the opinion was rendered that the Veteran's bilateral lower extremity neuropathy and S1 radiculopathy were not at least as likely as not diagnosed during the military service, nor were suspected clinically as corroborated upon service medical record review.  The examiner provided thorough rationale including discussion of the Veteran's medical history.  The examiner found that the pain, numbness, paresthesias radiating into his lower extremities are at least as likely as not a product of his non-service connected diabetes mellitus and lumbar spine degenerative changes with foraminal narrowing.

The examiner opined that it is less likely than not that the currently diagnosed bilateral neuropathy or radiculopathy has been aggravated by his service connected fibromyositis.  Again, the Veteran provided thorough rationale including an explanation of why the disorder is more likely related to the Veteran's diabetes mellitus.

The Board acknowledges that a private provider in August 2010 rendered the opinion that it is more probable than not that the Veteran's back problem has aggravated and added neck problem, neuropathy, radiculopathy and nervous conditions that are more probable than not service connected secondary to his already connected back problem.  The provider indicated that the type of injury suffered in service can put a lot of strain on the back and that the results could present disc bulging and herniation, also radiculopathy and neuropathy.  However, the examiner did not provide support for this statement.  As such, the Board finds that the opinion is not accompanied by adequate rationale and is, therefore, less probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).

As the preponderance of the evidence is against a finding that the Veteran's radiculopathy and peripheral neuropathy are directly related to the Veteran's active service, or are related to or aggravated by the Veteran's service-connected fibromyositis of the lumbar paravertebral muscles, service connection for bilateral lower extremity radiculopathy and neuropathy both to include as secondary to his lumbar spine disability, is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his fibromyositis of the lumbar paravertebral muscles is more severe than contemplated by the currently assigned 40 percent evaluation.  The Veteran's fibromyositis of the lumbar paravertebral muscles is currently evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5021-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional code is shown after the hyphen.  The assignment of Diagnostic Code 5021 shows that the Veteran's service-connected fibromyositis of the lumbar paravertebral muscles is rated as analogous to myositis.  Myositis is defined as inflammation of a voluntary muscle and is usually characterized by muscle weakness and joint manifestations to include polyarthralgia or polyarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1244 (31st ed. 2007).  Thus, symptoms of the Veteran's fibromyositis of the lumbar paravertebral muscles are similar to the symptoms of myositis.  The assignment of Diagnostic Code 5237, for lumbosacral or cervical strain, indicates that the Veteran's myositis is properly evaluated as a spine disability.

Diagnostic Code 5021 provides that diseases rated under this diagnostic code will be rated on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003.  Under this diagnostic code, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  If, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that no more than a 10 percent disability rating is appropriate if there is objective evidence of limitation of motion and degenerative arthritis established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59 (2013) (stating that with any form of arthritis, painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

Disabilities of the lumbar spine (other than intervertebral disc syndrome when evaluated on the basis of incapacitating episodes) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran was afforded a VA medical examination in July 2005.  The Veteran reported that he had localized low back pain associated with stiffness, cramps, and numbness and heavy sensation on the legs.  There was no history of fecal or urinary incontinence.  There was constant low back pain.  The intensity was moderate.  He took an unknown painkiller with temporary pain control for one to two hours.  He reported that he went to the emergency room in July 2005 due to back pain.  He went to his private doctor on five or six occasions and was treated with medications.  Precipitating factors of the low back pain included lifting objects, going up stairs, and standing a lot.  The pain was alleviated by medications and lying on the floor.  During the prior year the Veteran had acute low back pain on one occasion per week and the pain lasted for 15 to 20 minutes.  He walked unaided and used a thoracolumbar brace.  He reported that he could not walk a lot.  He fell once due to low back pain.  On his activities of daily living such as eating, grooming, bathing, toileting, and dressing, he was independent.  He referred to limitation in his job such as difficulty in going up and down stairs or up hill to show properties.  He worked as a real estate agent since 1970.  On his recreation activities due to the low back he could not play baseball or run.  He could drive for 30 minutes.

Physical examination revealed that he had a normal lumbar spine, lower limbs, posture and gait to inspection.

The lumbar spine had forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left lateral flexionand right lateral flexion of 0 to 30 degrees, and left lateral rotation and right lateral rotation of 0 to 45 degrees.  There was painful motion on the last degree of the range of motion measured.  There was functional loss due to pain following repetitive use on forward flexion from 40 to 90 degrees.  None on extension, right and left lateral flexion and rotations.  He was not additionally limited by fatigue, weakness, or lack of endurance following repetitive use of the thoracolumbar spine on examination.  There was objective evidence of painful motion on all movement of thoracolumbar spine.  There were no palpable lumbar spasms.  There was tenderness to palpation at the lumbar area.  There were no postural abnormalities of the thoracolumbar spine nor fixed deformities.  The Veteran was not prescribed bed rest due to acute low back pain by a physician in the prior 12 months.

The Veteran was afforded a VA medical examination in September 2008.  The Veteran reported that he had pain, stiffness, weakness, etc. in the lumbosacral area radiating to the lower extremities.  The duration was two to three hours each day and the characteristic of the pain was shocklike.  The intensity was 7 of 10.  The Veteran took naproxen to treat the pain.  The Veteran reported flare-ups at least two to four times a month lasting several hours aggravated by bending forward, prolonged sitting or ambulation and alleviated by medication.  He had no additional limitation of motion or functional impairment during flare-ups.  He reported hand and leg numbness.  He walked unaided and did not use a brace.  The Veteran could walk for twenty to forty minutes and did not have a history of falls.  The Veteran was noted to be modified independent in self care.  He required assistance for bathing, self care, driving, shopping, and mowing the lawn.  He retired in 1997 due to age. 

Physical examination revealed that the symmetry in the appearance of the spine and the rhythm of spinal motion.  The range of motion of the thoracolumbar spine was 0 to 20 degrees with pain in the last 10; extension of 0 to 10 degrees that was painful in the last 10; left and right lateral flexion of 0 to 15 degrees with pain in the last 10; and left and right lateral rotation of 0 to 15 with pain in the last 10.  Repetitive motion revealed lumbosacral pain in the paravertebrals.  There was no weakness or fatigue.

There were severe spasms palpated in the lumbosacral area as well as exquisite tenderness.  The Veteran had an abnormal gait and used a one point cane.  He had reversed lordosis.  The examiner noted that the Veteran did not have any postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.  The Veteran denied incapacitating episodes for which the Veteran was prescribed bed rest by a physician.  Relevantly, the Veteran was diagnosed with lumbar strain.

The Veteran was afforded a VA medical examination in March 2010.  The Veteran reported that his condition had gotten progressively worse.  He was taking Tramadol twice a day as needed and naproxen.  The response to the treatment was fair.  There was no history of fatigue or weakness, but, there was a history of decreased motion, stiffness, spasms, and pain.  The pain was localized to the lower lumbar area and it radiated to the lower extremities.   The pain was noted to be severe at 9 of 10 and to be pressure like.  The pain was severe, constant, and daily.  The Veteran had flare-ups that were severe, daily, and constant.  They were precipitated by walking and bending and alleviated by resting and medications.  The Veteran reported that in the prior 12 months he went to the hospital.  Toradol was injected and he was told to rest for one week.  The Veteran used a cane and was able to walk one quarter of a mile. 

Physical examination revealed the posture and head position to be normal and there to be symmetry in appearance.  The Veteran's gait was antalgic.  There was lumbar flattening but no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  Objective abnormalities of the thoracic sacraspinalis included bilateral spasm and guarding, pain with motion, and tenderness.  There was no atrophy or weakness.  Range of motion of the spine was flexion of 0 to 30 degrees, extension of 0 to 10 degrees, left and right lateral flexion of 0 to 15 degrees, and left and right lateral rotation of 0 to 20 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but there was no additional limitations after three repetitions of range of motion.  

The Veteran was relevantly diagnosed with fibromyositis.  The examiner noted that the Veteran's spine condition prevented exercise, sports, and recreation; had severe impact on the Veteran's ability to do chores, shopping, bathing, and dressing; and had moderate impact on the Veteran's ability to travel, toilet, and groom himself.

In a statement dated in August 2010, Dr. N.A.O. reported that the Veteran had a sensation of locking which limited his movements and pain with range of motion.  He was no longer able to tolerate prolonged sitting or standing positions.  He could not lift heavy things, bend, squat or crawl.  Climbing and reaching were limited.  He could not tolerate prolonged walking or stair climbing.  He had constant stiffness in the back with continuous muscle spasm.  Imaging studies revealed degenerative disc disease all the way from L2 to S1.

The Veteran was afforded a VA medical examination in August 2013.  The Veteran was noted to be diagnosed with fibromyositis paravertebral muscles, mild lumbar spine degenerative disc disease, and left S1 radiculopathy by EDX.  He reported that his pain intensity of the low back was worse since prior examination and radiated to the inguinal area and thighs.  The Veteran reported that flare-up causes difficulty standing up due to severe pain and difficulty bending over.

Physical examination revealed forward flexion of 20 degrees with pain beginning at 20 degrees, extension of 5 degrees with pain beginning at 5 degrees, right and left lateral flexion of 5 degrees with pain beginning at 5 degrees, right and left lateral rotation of 5 degrees with pain beginning at 5 degrees.  After repetitive use testing the Veteran had forward flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 5 degrees.  The Veteran had additional range of motion loss following repetitive use as well as less movement than normal and pain on movement.  He had pain in the paravertebral muscles.  The Veteran had guarding but it did not result in abnormal gait or spinal contour.

Muscle strengths as well as reflexes and sensory examinations were performed and are reported above.

The Veteran had intervertebral disc syndrome that had an incapacitating episode of less than one week over the prior 12 months.  He used a cane and brace regularly.  Arthritis was documented through imaging studies.

The examiner noted that the Veteran's thoracolumbar spine condition would not impact on his ability to work.  

Veteran has severe pain upon range of motion of the thoracic spine which could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time.  The examiner noted that to express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare up period not during a regular medical evaluation.  Such additional limitation could not be expressed in terms of additional range of motion because it be will speculative in view that the examination was not a positive for a flare up episode. 

Entitlement to an evaluation in excess of 40 percent disabling for fibromyositis of the lumbar paravertebral muscles is not warranted.  The examiner in August 2013 indicated that it would be speculative to indicate additional limitation due to pain in terms of degrees and additional range of motion was not possible as the Veteran was not in a positive flare up episode.  The examiner also indicated that the Veteran had severe pain upon range of motion of the thoracic spine during flare ups and the Veteran indicated that during flare ups he had difficulty standing and bending due the pain during flare ups.  However there is no indication that the Veteran has ankylosis of the entire thoracolumbar spine, identified by immobility and consolidation, even during flare ups.  Therefore, at no point during the period on appeal is there any indication that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during 12 months.  As such, entitlement to an evaluation in excess of 40 percent for the service-connected fibromyositis of the lumbar paravertebral muscles is denied.

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun the Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, the Veteran's fibromyositis of the lumbar paravertebral muscles disability manifests painful and reduced range of motion.  These symptoms are adequate contemplated by the schedular rating criteria.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is VA policy, however, to grant TDIU in all cases where a Veteran is unable to work dud to service connected disability.  Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Initially, the Board notes that during the period on appeal the Veteran was in receipt of service connected benefits for a fibromyositis of the lumbar paravertebral muscles disability with an evaluation of 40 percent disabling.   As such, the Veteran does not meet the schedular requirements for the assignment of a TDIU.  38 C.F.R. § 4.16(a).

The Veteran has reported (December 2008) that he desires his claim for TDIU to be considered based upon extraschedular.

Although a VA medical examination dated in September 2008 indicates that the Veteran retired due to age in 1997, the Veteran's resume indicates that the Veteran was employed at least through 2008.

A March 2009 Vocational Rehabilitation evaluation indicates that the counselor felt that the Veteran would be able to find suitable employment in positions similar to the ones that he had before.  The Veteran had experience in supervision, administration, and education.  He also had experience in public and private education.  He also administered his own business for 29 years.  Most of the occupations that the Veteran performed were at sedentary and light physical demands.  The barriers identified by the counselor were a need to update education, his age, and his salary expectations.

After examination in March 2010 the examiner noted that the Veteran's usual employment was school principal and real estate.  The Veteran was noted to be currently employed and the amount of time lost from work in the prior 12 months was unknown but the cause was his low back condition.

As noted above, in a statement dated in March 2013, Dr. H.A.S.R. reported that the was diagnosed with a back disability.  In addition, the Veteran was diagnosed with diabetes, high blood pressure, arthritis, and carpal tunnel syndrome.  The provider opined that the Veteran's medical conditions prevent him from working and doing any lifting of articles or heavy equipment that lead to back pain and continuous spasm which causes his nervous condition and erectile dysfunction.

After examination in July 2013 it was noted that due to the Veteran's service connected lumbar fibromyositis he should not lift objects weighing 25 pounds or more or remain in stooped or bent position at the waist in order to do job function.  He should not work in any jobs which involve repetitive bending at the waist, jobs which have a need to run or jump or perform high impact activities or assume static stooped positions.  He should not work at a job which requires him exerting strong forces to push, pull, lift, or carry.  He can work at a semi-sedentary or sedentary job despite his service connected lumbar fibromyositis.

After examination in August 2013, the examiner noted that the Veteran's thoracolumbar spine condition would not impact on his ability to work.

The preponderance of the evidence is against a finding that the Veteran is unemployable.  Although the Veteran's private physician has indicated that the Veteran is unemployable the opinion was rendered in relation to all of the Veteran's disabilities and was not limited to consideration of the Veteran's service connected disability alone.  VA medical examiners have rendered the opinion that the Veteran's service connected fibromyositis of the lumbar paravertebral muscles precludes the Veteran from physical employment but that he was still able to perform sedentary and semi-sedentary employment.  The Veteran's employment history reveals that the Veteran has been employed in positions that do not require heavy physical exertion (ie: real estate agent and education) and the Vocational Rehabilitation records reveal that the Veteran does not have physical boundaries to obtaining employment.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.


ORDER

Service connection for bilateral radiculopathy of the lower extremities, to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles, is denied.

Service connection for bilateral neuropathy of the lower extremities, to include as secondary to the service-connected fibromyositis of the lumbar paravertebral muscles, is denied.

An evaluation in excess of 40 percent for the service-connected fibromyositis of the lumbar paravertebral muscles is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


